Name: Commission Regulation (EEC) No 3204/80 of 10 December 1980 amending Regulation (EEC) No 2826/79 laying down special detailed rules in respect of import and export licences in the wine sector, as a result of the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/20 Official Journal of the European Communities 11 . 12 . 80 COMMISSION REGULATION (EEC) No 3204/80 of 10 December 1980 amending Regulation (EEC) No 2826/79 laying down special detailed rules in respect of import and export licences in the wine sector, as a result of the accession of Greece HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2826/79 is hereby amended as follows : 1 . The following is added to the second subparagraph of Article 2 ( 1 ) : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 146 thereof, Whereas Annexes I and II of the said Act provide for certain adaptations to Commission Regulation (EEC) No 607/77 (') and Commission Regulation (EEC) No 2047/75 (2) ; Whereas , since the said Act was signed, those Regula ­ tions have been repealed and replaced by Commission Regulation (EEC) No 2826/79 (') ; whereas the adapta ­ tions in question should accordingly be made to Regu ­ lation (EEC) No 2826/79, "Ã Ã ½Ã ¿Ã Ã ® 0,4 % vol . 2 . In the Annex, '050 Greece is deleted. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 76 , 24 . 3 . 1977 , p . 20 . ( 2) OJ No L 213 , 11 . 8 . 1975 , p . 27 . (&lt;) OJ No L 320 , 15 . 12 . 1979 , p . 43 .